I concur in the judgment of reversal, but would place it on a somewhat different ground. The issue raised on the demurrer is the legal sufficiency of the petition. Under the rule of liberal construction, and also the rule that the demurrer of defendant admits all allegations well-pleaded, it appears that plaintiff's petition stated a cause of action, grounded on the violation of a duty owing by defendant to plaintiff. At this time it can not be anticipated whether this is a common-law or statutory duty, or one arising out of contract.
It is conceivable that the answer of defendant may set up a complete defense and the issue of his liability be determined as a matter of law. On the other hand, as pointed out in the opinion of Judge Fess, an issue of fact or a mixed question of law and fact may arise on the pleadings. It is my opinion that these considerations are not raised by the demurrer.
I would overrule the demurrer on the ground that the petition states a good cause of action.